Citation Nr: 1234856	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for varicose veins of the right leg, currently evaluated as 10 percent disabling.

3.   Entitlement to an increased evaluation for varicose veins of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to September 1967.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB). 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On a January 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for his requested hearing on April 27, 2011.  An undated letter notified him of the time and place of the hearing.  38 C.F.R. § 20.704(b) (2011).  However, he did not report for the hearing.  The undated letter was not returned to the RO as undeliverable.  However, the Board's June 2011 appeal certification letter, which was sent to the same address as the undated letter, was returned as undeliverable.  In addition, a January 2011 VA Form 21-0820 contains a different address than the address used in the undated hearing notice letter and the June 2011 appeal certification letter.

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

In the current appeal, the Board finds that the presumption has been rebutted.  The Board is concerned that the Veteran may not have received notification of the April 2011 hearing.  Although the notification letter was not returned to the RO as undeliverable, that correspondence contained an address of the Veteran that was used on another letter forwarded to him in June 2011 and that subsequent letter was returned to the RO as undeliverable.  Furthermore, a review of the claims file shows that the Veteran has moved several times.  In fact, it appears that some of the Veteran's VA checks have been sent to the wrong address.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, and based on the procedural aspects discussed herein, the Board concludes that another attempt should be made to reschedule the Veteran's previously requested hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

After confirming, to the extent possible, the Veteran's current address, schedule him for a hearing before a VLJ at the RO in accordance with his request.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


